DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The repsonse filed March 28, 2022 is acknowledged and has been entered.  

2.	Claims 1-3 and 6-11 have been examined.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-3 and 6-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,253,096 in view of Sakuishi et al. (J. Exp. Med. 2010 Sep 27; 207 (10): 2187-94), Rosenberg et al. (Lancet. 2016 May 7; 387 (10031): 1909-20), and U.S. Patent Application Publication No. 2017/0058033-A1 (or U.S. Patent No. 10,214,586).
Claims 1-30 of U.S. Patent No. 10,253,096 are drawn to an antibody and a method of treating cancer or more particularly any of melanoma, lung cancer or more particularly non-small cell lung cancer, head and neck cancer, colorectal cancer, pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, prostate cancer, breast cancer, ovarian cancer, esophageal cancer, soft tissue sarcoma, or liver cancer, said method comprising administering to a patient in need thereof an effective amount of the antibody, wherein the antibody that specifically binds to human Tim-3 and comprises a heavy chain variable domain and a light chain variable domain that are identical to those of the anti-human Tim-3 antibody to which the instant claims are directed, either simultaneously, separately, or sequentially, in combination with ionizing radiation or a chemotherapeutic agent. 
Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone; see entire document (e.g., the abstract).   Moreover Sakuishi et al. teaches that the therapeutic effectiveness of a combination of an antibody that binds to Tim-3 and an antibody that binds to PD-L1 was consistently better than when either of the antibodies is used alone (see, e.g., page 2192). 
Notably, while Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone, Sakuishi et al. does not expressly teach a blocking antibody that specifically binds to human PD-L1, which is suitably used in treating cancer in human patients.
Rosenberg et al. teaches PD-L1 is an immune checkpoint that negatively regulates T-cell function by binding to its receptors PD-1 or B7-1 on activated T lymphocytes and other immune cells and because T lymphocytes have a central role in mediating acquired anti-tumor immunity, expression of PD-L1 in the tumor microenvironment endows tumors with a mechanism to evade eradication by the host immune system; see entire document (e.g., page 1910). Rosenberg et al. teaches PD-L1 is broadly expressed across a wide range of malignancies, including urothelial carcinoma, a type of bladder cancer, and blockade of the PD-L1/PD-1 pathway has been shown to produce overall survival benefits in lung cancer, melanoma, and renal cell carcinoma (see, e.g., page 1910).  Rosenberg et al. teaches these and other observations provided a rationale for the clinical investigation of anti-PD-L1 immunotherapy in metastatic urothelial cancer (see, e.g., page 1911).  Rosenberg et al. teaches atezolizumab is an engineered humanized monoclonal immunoglobulin antibody that specifically binds to PD-L1 and blocks its interaction with PD-1 and B7-1 (see, e.g., page 1911).    Rosenberg et al. describes the results of a clinical trial and reports the results lead to the conclusion that targeting PD-L1 with atezolizumab is effectively used to treat patients with advanced or metastatic urothelial carcinoma (see, e.g., page 1919).
U.S. Patent Application Publication No. 2017/0058033-A1 (Ludwig et al.) teaches an anti-human PD-L1 antibody comprising a heavy chain comprising SEQ ID NO: 25 and a light chain comprising SEQ ID NO: 26; see entire document (e.g., SEQ ID NO: 10 and SEQ ID NO: 11).  Ludwig et al. teaches this antibody is used to treat cancer (e.g., melanoma, lung cancer, head and neck cancer, colorectal cancer, pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, prostate cancer, breast cancer, ovarian cancer, esophageal cancer, soft tissue sarcoma, or hepatocellular carcinoma) in human patients; see, e.g., paragraph [0017].  Ludwig et al. teaches this antibody is effective to treat cancer because it acts to bind PD-L1 and block binding of PD-L1 to its receptors PD-1 and B7-1; see, e.g., paragraph [0083].  Ludwig et al. teaches the antibody is used  in combination with chemotherapy and other cancer therapeutics including other inhibitory antibodies that bind to PD-L1 (e.g., atezolizumab) and antibodies (e.g., ipilimumab) that bind to and block the activities of other immune checkpoints such as CTLA-4 (see, e.g., the abstract).   
Accordingly it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer in a human patient by administering to the patient an effective amount of the anti-human Tim-3 antibody in combination with a therapeutically effective amount of an antibody that binds to human PD-L1 and blocks binding of the ligand to PD-1 in humans or more particularly an anti-human PD-L1 antibody comprising a heavy chain comprising SEQ ID NO: 25 and a light chain comprising SEQ ID NO: 26.  This is because in view of Sakuishi et al. and Rosenberg et al. alone it would have been obvious to one ordinarily skilled in the art to have practice the method of treatment as recited by claims 26-30 of the patent by administering the anti-human Tim-3 antibody in combination with the anti-PD-L1 antibody atezolizumab to treat bladder cancer or more particularly urothelial cancer.  Then, although describing the anti-PD-L1 antibody atezolizumab, and not an anti-human PD-L1 antibody comprising a heavy chain comprising SEQ ID NO: 25 and a light chain comprising SEQ ID NO: 26, because Ludwig et al. teaches this particular anti-human PD-L1 antibody is used in combination with other treatment modalities to treat a wide variety of different types of cancers in human patients, it would have been obvious to use it in place of or in addition to atezolizumab.
Here Applicant is reminded that the 35 U.S.C. 102(b)(2)(C) exception is not effective to remove a disclosure applied as a basis for a double patenting rejection. In other words, disclosures excepted as prior art under 35 U.S.C. 102(b)(2)(C) may be the basis for nonstatutory or obviousness-type double patenting rejections. See M.P.E.P. § 717.02(c), subsection III.
Beginning at page 2 of the response filed March 28, 2022 Applicant has addressed this rejection, remarking that this rejection is provisional.
Contrary to Applicant’s remark this is not a provisional rejection since the rejection is on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,253,096.
Applicant has traversed the propriety of maintaining this ground of rejection, arguing that because “the Office’s statements related to an analysis under 35 U.S.C. § 103, which is very different from the analysis in the context of obviousness-type double patenting”, the basis of the rejection is “inapplicable”.  In addition Applicant has argued that “the Office failed to compare the claims in the present application to the claims in the ‘096 patent and the claims in the ‘033 application” [italicized in the original].  Applicant has argued that “the claims in the ‘096 patent do not also recite administering a PD-L1 antibody” [italicized in the original] and “the claims in the in the ‘033 application […] do not recite the administering a Tim-3 antibody”.
In response, obviousness-type double patenting (ODP) or “nonstatutory” double patenting is a judicially created doctrine intended to prevent an improper time-wise extension of a patent right by prohibiting the issuance to a single inventor of claims in a second patent, i.e., the claims of the patent that would issue if this application with the claims presently under examination were to be allowed, which are not “patentably distinct” from the claims of a first patent, i.e., claims 1-30 of U.S. Patent No. 10,253,096.  In re Lonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
In further response to Applicant’s arguments obviousness analysis under ODP is analogous to an obviousness analysis under 35 U.S.C. § 103 except that the first patent or application (which in this case is U.S. Patent No. 10,253,096) is not considered prior art.1  This in effect means that it is only the claims of the first patent, and not the disclosure, that are to be considered in the obviousness analysis.
Here the claims of the first patent are drawn to a method of treating cancer or more particularly any of melanoma, lung cancer or more particular non-small cell lung cancer, head and neck cancer, colorectal cancer, pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, prostate cancer, breast cancer, ovarian cancer, esophageal cancer, soft tissue sarcoma, or liver cancer, said method comprising administering to a patient in need thereof an effective amount of the antibody, wherein the antibody that specifically binds to human Tim-3 and comprises a heavy chain variable domain and a light chain variable domain that are identical to those of the anti-human Tim-3 antibody to which the instant claims are directed, either simultaneously, separately, or sequentially, in combination with ionizing radiation or a chemotherapeutic agent. 
The difference between the invention according to the claims of the first patent and the claims presented by this application is that the latter, not only recites the administration of the anti-Tim-3 antibody, but also the administration of an anti-human PD-L1 antibody.
A later claim in a patent to a method of treatment using a compound is not patentably distinct from a claim to the identical compound in a first patent disclosing the identical use. See Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 (Fed. Cir. 2003); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363 (Fed. Cir. 2008); Sun Pharmaceutical Industries, Ltd. v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010).
In this instance, both the invention according to the first patent and the invention according to the claims presented by this application are methods of treating cancer and moreover the exact same set of different types of cancer, namely any of melanoma, lung cancer or more particularly non-small cell lung cancer, head and neck cancer, colorectal cancer, pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, prostate cancer, breast cancer, ovarian cancer, esophageal cancer, soft tissue sarcoma, or liver cancer.
While the claims of the first patent do not recite the administration of the anti-human PD-L1 antibody, the invention according to the claims present by this application is not unobvious – rather in view of the teachings of the prior art it would have been obvious.  The reasoning is provided above. 
Accordingly Applicant’s arguments have been carefully considered but not found persuasive.

5.	Claims 1-3 and 6-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-8, 10-12, 37, and 38 of copending Application No. 16/346,922 (which has issued as U.S. Patent No. 11,352,4242) in view of U.S. Patent Application Publication No. 2017/0058033-A1 (Ludwig et al.) (or U.S. Patent No. 10,214,586).
The claims of the copending application are drawn to a method of treating cancer comprising administering to a patient an anti-human Tim-3 (SEQ ID NO: 1) antibody in simultaneous, separate, or sequential combination with an effective amount of an anti-human PD-1 (SEQ ID NO: 34) antibody, wherein the anti-human Tim-3 antibody comprises HCDR1 having the amino acid sequence of SEQ ID NO: 2, HCDR2 having the amino acid sequence of SEQ ID NO: 3, HCDR3 having the amino acid sequence of SEQ ID NO: 4, LCDR1 having the amino acid sequence of SEQ ID NO: 5, LCDR2 having the amino acid sequence of SEQ ID NO: 6, and LCDR3 having the amino acid sequence of SEQ ID NO: 7.
Then, although according to the claims of the copending application the anti-human Tim-3 antibody is administered to the cancer patient in combination with an anti-PD-1 antibody, it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method according to the claims of the copending application except by using a combination of the anti-human Tim-3 antibody and an anti-PD-L1 antibody, as presently claimed.  This is because it was known at the time that PD-1 is the receptor of PD-L1 and that the anti-PD-1 antibodies to which the claims of the copending application are directed (e.g., nivolumab) function to block binding of the receptor to its ligands.  Therefore, inasmuch as it would be obvious to use either or both of a blocking anti-PD-1 antibody, which inhibits binding of PD-1 to PD-L1, and a blocking anti-PD-L1 antibody, which inhibits binding of PD-L1 to PD-1,  it is submitted that the claimed invention is an obvious variation of the method claimed by the copending application.
The claims of the copending application do not recite the use of an anti-human PD-L1 antibody comprising a heavy chain comprising SEQ ID NO: 25 and a light chain comprising SEQ ID NO: 26.
This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2017/0058033-A1.
U.S. Patent Application Publication No. 2017/0058033-A1 (Ludwig et al.) teaches an anti-human PD-L1 antibody comprising a heavy chain comprising SEQ ID NO: 25 and a light chain comprising SEQ ID NO: 26; see entire document (e.g., SEQ ID NO: 10 and SEQ ID NO: 11).  Ludwig et al. teaches this antibody is used to treat cancer (e.g., melanoma, lung cancer, head and neck cancer, colorectal cancer, pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, prostate cancer, breast cancer, ovarian cancer, esophageal cancer, soft tissue sarcoma, or hepatocellular carcinoma) in human patients; see, e.g., paragraph [0017].  Ludwig et al. teaches this antibody is effective to treat cancer because it acts to bind PD-L1 and block binding of PD-L1 to its receptors PD-1 and B7-1; see, e.g., paragraph [0083].  Ludwig et al. teaches the antibody is used  in combination with chemotherapy and other cancer therapeutics including other inhibitory antibodies that bind to PD-L1 (e.g., atezolizumab) and antibodies (e.g., ipilimumab) that bind to and block the activities of other immune checkpoints such as CTLA-4 (see, e.g., the abstract).   
	Accordingly it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat cancer in a human patient by administering to the patient an effective amount of the anti-human Tim-3 antibody in combination with a therapeutically effective amount of an antibody that binds to human PD-1 and an antibody that binds to human PD-L1 and blocks binding of the ligand to PD-1 in humans or more particularly the antibody described by Ludwig et al.  This is because Ludwig et al. teaches an anti-human PD-L1 antibody that binds to PD-L1 to block binding to its receptors (e.g., PD-1) is effectively used to treat cancer and because Ludwig et al. teaches this particular anti-human PD-L1 antibody is used in combination with other treatment modalities to treat a wide variety of different types of cancers in human patients. 

Previously this was a provisional obviousness-type double patenting rejection because the conflicting claims had not in fact been patented; since the copending application has since issued as U.S. Patent No. 11,352,424, this rejection is now not provisional.

Applicant’s arguments have been carefully considered but not found persuasive for the essentially the same reasons provided above in responding these same or analogous arguments, which Applicant set forth to traverse the above rejection.

6.	Claims 1-3 and 6-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-8, 10-12, 37, and 38 of copending Application No. 16/346,922 (which has issued as U.S. Patent No. 11,352,4243) in view of Sakuishi et al. (J. Exp. Med. 2010 Sep 27; 207 (10): 2187-94), Rosenberg et al. (Lancet. 2016 May 7; 387 (10031): 1909-20), and U.S. Patent Application Publication No. 2017/0058033-A1 (Ludwig et al.) (or U.S. Patent No. 10,214,586). 
The claims of the copending application are drawn to a method of treating cancer comprising administering to a patient an anti-human Tim-3 (SEQ ID NO: 1) antibody in simultaneous, separate, or sequential combination with an effective amount of an anti-human PD-1 (SEQ ID NO: 34) antibody, wherein the anti-human Tim-3 antibody comprises HCDR1 having the amino acid sequence of SEQ ID NO: 2, HCDR2 having the amino acid sequence of SEQ ID NO: 3, HCDR3 having the amino acid sequence of SEQ ID NO: 4, LCDR1 having the amino acid sequence of SEQ ID NO: 5, LCDR2 having the amino acid sequence of SEQ ID NO: 6, and LCDR3 having the amino acid sequence of SEQ ID NO: 7. 
Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PDL1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone; see entire document (e.g., the abstract). Moreover Sakuishi et al. teaches that the therapeutic effectiveness of a combination of an antibody that binds to Tim-3 and an antibody that binds to PD-L1 was consistently better than when either of the antibodies is used alone (see, e.g., page 2192).
Then, while Sakuishi et al. teaches combined targeting of the Tim-3/galectin-9 and PD-1/PD-L1 immune checkpoint pathways is more effective in controlling tumor growth than either targeting either pathway alone, Sakuishi et al. does not expressly teach a blocking antibody that specifically binds to human PD-L1, which is suitably used in treating cancer in human patients. Nevertheless, this deficiency is remedied by the teachings of Rosenberg et al. 
Rosenberg et al. teaches PD-L1 is an immune checkpoint that negatively regulates T-cell function by binding to its receptors PD-1 or B7-1 on activated T lymphocytes and other immune cells and because T lymphocytes have a central role in mediating acquired anti-tumor immunity, expression of PD-L1 in the tumor microenvironment endows tumors with a mechanism to evade eradication by the host immune system; see entire document (e.g., page 1910). Rosenberg et al. teaches PD-L1 is broadly expressed across a wide range of malignancies, including urothelial carcinoma, a type of bladder cancer, and blockade of the PD-L1/PD-1 pathway has been shown to produce overall survival benefits in lung cancer, melanoma, and renal cell carcinoma (see, e.g., page 1910). Rosenberg et al. teaches these and other observations provided a rationale for the clinical investigation of anti-PD-L1 immunotherapy in metastatic urothelial cancer (see, e.g., page 1911). Rosenberg et al. teaches atezolizumab is an engineered humanized monoclonal immunoglobulin antibody that specifically binds to PD-L1 and blocks its interaction with PD-1 and B7-1 (see, e.g., page 1911). Rosenberg et al. describes the results of a clinical trial and reports the results lead to the conclusion that targeting PD-L1 with atezolizumab is effectively used to treat patients with advanced or metastatic urothelial carcinoma (see, e.g., page 1919).
U.S. Patent Application Publication No. 2017/0058033-A1 (Ludwig et al.) teaches an anti-human PD-L1 antibody comprising a heavy chain comprising SEQ ID NO: 25 and a light chain comprising SEQ ID NO: 26; see entire document (e.g., SEQ ID NO: 10 and SEQ ID NO: 11).  Ludwig et al. teaches this antibody is used to treat cancer (e.g., melanoma, lung cancer, head and neck cancer, colorectal cancer, pancreatic cancer, gastric cancer, kidney cancer, bladder cancer, prostate cancer, breast cancer, ovarian cancer, esophageal cancer, soft tissue sarcoma, or hepatocellular carcinoma) in human patients; see, e.g., paragraph [0017].  Ludwig et al. teaches this antibody is effective to treat cancer because it acts to bind PD-L1 and block binding of PD-L1 to its receptors PD-1 and B7-1; see, e.g., paragraph [0083].  Ludwig et al. teaches the antibody is used  in combination with chemotherapy and other cancer therapeutics including other inhibitory antibodies that bind to PD-L1 (e.g., atezolizumab) and antibodies (e.g., ipilimumab) that bind to and block the activities of other immune checkpoints such as CTLA-4 (see, e.g., the abstract).    
Therefore, in view of the teachings of Sakuishi et al. and Rosenberg et al., although according to the claims of the copending application the anti-human Tim-3 antibody is administered to the cancer patient in combination with an anti-PD-1 antibody, it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method according to the claims of the copending application except by using a combination of the anti-human Tim-3 antibody and an anti-PD-L1 antibody or more particularly an anti-human PD-L1 antibody comprising a heavy chain comprising SEQ ID NO: 25 and a light chain comprising SEQ ID NO: 26.  This is because it was known at the time that PD-1 is the receptor of PD-L1 and that the anti-PD-1 antibodies to which the claims of the copending application are directed (e.g., nivolumab) function to block binding of the receptor to its ligands.  Therefore, inasmuch as it would be obvious to use either or both of a blocking anti-PD-1 antibody, which inhibits binding of PD-1 to PD-L1, and a blocking anti-PD-L1 antibody, which inhibits binding of PD-L1 to PD-1,  it is submitted that the claimed invention is an obvious variation of the method claimed by the copending application.  

Previously this was a provisional obviousness-type double patenting rejection because the conflicting claims had not in fact been patented; since the copending application has since issued as U.S. Patent No. 11,352,424, this rejection is now not provisional.

Applicant’s arguments have been carefully considered but not found persuasive for the essentially the same reasons provided above in responding these same or analogous arguments, which Applicant set forth to traverse the first of the above rejections.

Conclusion
7.	No claim is allowed.

8.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Zhou et al. (Blood. 2011 Apr 28; 117 (17):4501-10) teaches combined PD-1/PD-L1 and Tim-3/galectin-9 blockade for treating cancer is more effective than blockade of only one or the other immune checkpoint pathway. 
Jin et al. (Proc. Natl. Acad. Sci. USA. 2010 Aug 17; 107 (33): 14733-8) teaches targeting both PD-1/PD-L1 and Tim-3/galectin-9 immune checkpoint pathways is an effective strategy for reversing or preventing exhaustion of PD-1 and Tim-3-coexpressing CD8+ CTL.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
December 21, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Longhi, 759 F.2d 887 (Fed. Cir.1985).
        2 Claims 1-3, 6-8, 10-12, 37, and 38 are now numbered as claims 1-11, respectively.
        3 Claims 1-3, 6-8, 10-12, 37, and 38 are now numbered as claims 1-11, respectively.